UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X                  01/16/2020
                                                               :
 DAMIAN DALLA-LONGA,                                           :
                                                               :
                                              Petitioner, :        19 Civ. 11246 (LGS)
                                                               :
                            -against-                          :          ORDER
                                                               :
 MAGNETAR CAPITAL LLC,                                         :
                                                               :
                                              Respondent. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 13, 2019, the Court granted Petitioner’s request for an

extension to file the memorandum of law in support of his petition to vacate the arbitration award.

Petitioner was ordered to file the memorandum of law by December 27, 2019 (Dkt. No. 7);

        WHEREAS, on December 23, 2019, the Court denied Petitioner’s request for a further

extension to file the memorandum of law in support of his petition to vacate the arbitration award

(Dkt. No. 22);

        WHEREAS, on December 27, 2019, Petitioner filed a memorandum of law in support of

his petition to vacate the arbitration award. (Dkt. No. 23). No documents in support of the

memorandum of law were filed;

        WHEREAS, on December 30, 2019 at 11:53 p.m., Petitioner sent an email to Chambers,

requesting permission to file an attached amended/corrected memorandum of law on the grounds

that (1) the memorandum of law that was filed is a draft version “replete with errors meant to be

fixed in a final complete draft,” and (2) the supporting exhibits and affidavit were not filed due to

technological difficulties in filing. Petitioner further requested permission to exceed the number

of exhibits permitted by Individual Rule III.B.3, and additionally requested an unspecified
exception to Individual Rule III.B.1. Pursuant to Court Order, this letter was filed on ECF on

January 3, 2020 (Dkt. No. 27);

       WHEREAS, on January 6, 2020, Respondent filed a letter on ECF objecting to

Petitioner’s request to file an “amended/corrected” version of his memorandum of law as an

attempt to circumvent this Court’s orders denying Petitioner’s request for a further extension of

the filing deadline. The letter further objects to the memorandum of law as violating this Court’s

Individual Rules; and to the proposed exhibits and affidavit because they were not served on

Respondent by the December 27, 2019 deadline, and because they also violate this Court’s

Individual Rules (Dkt. No. 29);

       WHEREAS, on December 20, 2019, Respondent filed a letter seeking permission to file a

motion to dismiss, on the grounds that Petitioner failed to serve Respondent with the Petition

pursuant with the requirements of the Federal Arbitration Act and, on that basis, the Petition

should be dismissed (Dkt. No. 16). On January 3, 2020, Petitioner filed a letter response,

pursuant to Court Order, stating that Respondent’s arguments “will be addressed in Petitioner’s

Opposition papers,” and observing only that counsel conferred with clerks in the SDNY office

about such service (Dkt. No. 28). It is hereby

       ORDERED that, by January 23, 2020, Petitioner shall email the Court an

amended/corrected memorandum of law in support of his petition to vacate the arbitration award,

with supporting documentation. The memorandum of law and supporting documentation shall be

compliant with this Court’s Individual Rules. It is further

       ORDERED that the parties’ deadline to jointly propose redactions to the memorandum of

law and supporting documents, pursuant to this Court’s Order at Dkt. No. 25, is extended to

January 30, 2020. It is further

                                                 2
       ORDERED that, by January 22, 2020, Petitioner shall file an amended letter response to

Respondent’s letter seeking permission to file a motion to dismiss (Dkt. No. 16). Such letter shall

explain the legal and other grounds for Petitioner’s anticipated opposition to Respondent’s

motion, pursuant to the requirements of this Court’s Individual Rules.

Dated: January 16, 2020
       New York, New York




                                                3
